DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 10, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stroup et al. (9,717,517).  Stroup et al. disclose, at least in figures 1-4A, 14A-14D, and 18B-20 and col. 7, lines 35-56; col. 12, lines 56-67; col. 13, lines 1-42; and col. 20, lines 1-36; a repair instrument usable for a meniscus, comprising: a flexible shaft (54); an articulating mechanism , disposed about the flexible shaft, comprising: two wires (304, 306); and a plurality of separately formed, movable members (310), each of the moveable members having a unitary, annular body disposed about the flexible shaft and coupled in series to one another by the two wires, each wire extending longitudinally along the flexible shaft through one of two pairs of through holes (330, 332, according to col. 13, lines 40-42) defined by the annular body; and a control mechanism (504, according to col. 20, lines 17-25), coupled to the articulating mechanism, configured to move the articulating mechanism through a controlled arc of motion, wherein the control mechanism is coupled to the two wires and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stroup et al. (9,717,517) in view of Stulen et al. (10,172,636). Stroup et al. disclose the invention substantially as claimed, but do not explicitly disclose that the control mechanism is further configured to push one wire and pull the other wire at a same time.  Stroup et al. also do not explicitly disclose a holding mechanism, coupled to the articulating mechanism and configured to prevent the two wires from moving.
Stulen et al. teach, at least in figures 2-1 OB, 16A-16B, 26, and 27 and col. 7, line 2 to col. 8, line 52; col. 10, lines 25-41; and col. 16, lines 4-45; a meniscal repair instrument (10), comprising: a flexible shaft (166, as shown in fig. 3); an articulating 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Stulen et al., to modify the instrument of Stroup et al. as claimed.  The control mechanism that is configured to push one wire and pull the other wire at a same time would allow the shaft to be moved in opposing arcs of motion. The holding mechanism, coupled to the articulating . 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stroup et al. (9,717,517) in view of Mueller (10,136,908). Stroup et al. disclose the invention substantially as claimed, but do not explicitly disclose a movable member support tube, disposed about the flexible shaft, and coupled to the articulating mechanism, the support tube comprising first and second pairs of conduits, wherein each of the two wires is disposed, respectively, in one of the first and second pairs of conduits, and wherein the first and second pairs of conduits are positioned 180° from one another about a circumference of the flexible shaft.
Mueller teaches, at least in figure 6 and col 10, lines 24-38; a flexible shaft (126) including a movable member support tube (126a or 126b) with first and second pairs of conduits (132) wherein each of two wires (62) is disposed, respectively, in one of the first and second pairs of conduits; and wherein the first and second pairs of conduits are positioned 180° from one another about a circumference of the flexible shaft.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Mueller, to modify the shaft of Stroup et al., so that it has a movable member support tube as claimed.  Such a modification would allow the instrument to accommodate an additional control mechanism and additional wires for moving the shaft in additional arcs of motion.
Claims 14-18, 21, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lore et al. (9,795,375) in view of Allotta et al. (5,916,146), and further in view of Stulen et al. (10,172,636). Lore et al. disclose the invention substantially as .
However, Lore et al. do not explicitly disclose that the articulating mechanism comprises: two wires; and a plurality of separately formed, movable members, each of the moveable members having a unitary, annular body disposed about the flexible shaft and coupled in series to one another by the two wires; each wire extending longitudinally along the flexible shaft through of two pairs of hole defined by the annular body; wherein a coupling portion of one movable member is coupled to a next movable member in the series, and wherein the coupling portion defines a plane in which the articulating mechanism operates. Allotta et al. teach, at least in figures 2-7 and col. 4, line 6 to col. 5, line 13; an instrument including an articulating mechanism comprising two wires (7) ; and a plurality of separately formed, moveable members (1), each of the moveable members having a unitary, annular body disposed about a flexible shaft (14, 
However, Lore et al. in view of Allotta et al. do not explicitly disclose a floating wire cradle coupled to the two wires, the floating wire cradle configured to push one wire and pull the other wire at a same time, wherein the articulating mechanism further comprises: a terminal movable member in which each of the two wires is terminated; wherein the instrument further comprises: a holding mechanism, coupled to the articulating mechanism, configured to prevent the two wires from moving, and wherein the wire cradle comprises a thumbwheel.
Stulen et al. teach, at least in figures 2-7 and 16A-16B and col. 8, line 38 to col. 9, line 53 and col. 15, line 23 to col. 16, line 20; an instrument including a movable member support tube (combination of 132 and 134) comprising: two wires (140, 142); and a plurality of movable members (ribs, according to col. 9, lines 9-10) disposed about a flexible shaft (166) and coupled in series to one another by the two wires; a floating wire cradle (combination of 620 and 610) coupled to the two wires (via .
Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over over Lore et al. (9,795,375) in view of Allotta et al. (5,916,146), and Stulen et al. (10,172,636), and further in view of Mueller (10,136,908). Lore et al. in view of Allotta et al. and Stulen et al. disclose the invention substantially as claimed, but do not explicitly disclose a movable member support tube comprising first and second wire conduits, wherein each of the two wires is disposed, respectively, in the first and second conduits, wherein the first and second wire pairs of wire conduits are disposed 180° from one another about a circumference of the flexible shaft.
Mueller teaches, at least in figure 6 and col 10, lines 24-38; a flexible shaft (126) including a movable member support tube (126a or 126b) with first and second pairs of conduits (132) wherein each of two wires (62) is disposed, respectively, in one of the first and second pairs of conduits; and wherein the first and second pairs of wire .

Response to Amendment
Applicant’s arguments with respect to claims 1, 3-11, 14-22, and 25 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771